                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
______________________________________

James Clark, as Trustee for the Heirs                    Court File No. 17‐CV‐01973
and next of Kin of Jamar Lemont                                          (MJD/TNL)
Clark, decedent,

                  Plaintiff,
                                                           ORDER
vs.                                                     OF DISMISSAL

Officer Mark Ringgenberg, in his
Official Capacity as a Minneapolis
Police Officer,

                 Defendant.
______________________________________

      The above‐captioned matter came before the Court on the parties’

Stipulation of Dismissal. (Doc. No. 92). Based upon the parties’ Stipulation of

Dismissal, the Court hereby orders the Amended Complaint and case dismissed

against the Defendant with prejudice and without costs to any party.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: September 12, 2019               BY THE COURT

                                        /s Michael J. Davis
                                        Michael J. Davis
                                        United States District Court
